DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Claim 10, line 11, replace “in contact” with - -in physical contact- -.
	This application is in condition for allowance except for the presence of claims 14-20 to species non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Regarding claim 10, US Patent Application Pub. No. 2005/0161706 to Sutardja clearly illustrates in figure 4A block 130-2 in electrical contact with metal layer 110.  Applicants argued1 that 130-2 with vertically spaced apart from metal layer 110.  Therefore this amendment to claim 10 was needed to clarify that metal blocks are in physical contact with base metal layer.


_________________
1. See page 12 of arguments filed on October 19, 2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-9, the prior art (e.g. US Patent Application Publication No. 2018/0006614 to Hoogzaad) does not disclose at least the metal bilayer is an uppermost metallization layer of the semiconductor device or a metallization layer below the uppermost metallization layer, along with the other limitations of the claim.  
Regarding claims 10-13, the prior art (e.g. US Patent Application Publication No.  to  et al.) does not disclose at least a discontinuous metal layer comprising a plurality of metal blocks which are laterally spaced apart from one another and in physical contact with a continuous base metal layer, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738